DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 16/109,002, filed on August 22, 2018.  In response to Examiner’s Non-Final Rejection of December 23, 2020, Applicant, on March 01, 2021, amended Claims 1, 2, 5, 7-11 and 13-15.  Claims 1-15 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C. 101 rejection for further explanation and rationale. 

The 35 U.S.C. § 103 rejections are hereby withdrawn pursuant to Applicants amendments to claims 1, 9 and 15. 



Response to Arguments
Applicant's Arguments/Remarks filed March 01, 2021 (hereinafter Applicant Remarks) have been fully considered but they are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed March 01, 2021.

Regarding the 35 U.S.C. 101 rejection, Applicant believes that the Examiner overgeneralized the claim and did not consider the claim as a whole.
In response, Examiner respectfully disagrees with Applicant’s assessment that the analysis is oversimplified. Examiner did consider each claim and every claim limitation, both individually and in combination according to the current PTO's guidelines for §101 eligibility. The previous Office Action specifically identified the abstract idea as a whole (i.e. estimating effort and FTEs for multi-application support engagements), pointed to limitations in the claim that includes said abstract idea. Under Step 2A- Prong two, Examiner analyzed the additional elements recited in the claims to determine if the additional elements integrated the abstract limitations into a practical application. Finally, the additional elements recited in the claim where analyzed under Step 2B to determine if their function(s) were significantly more than what the courts have found to be understood, routine and conventional activities. Examiner maintains the § 101 rejection is proper. 

Regarding the 35 U.S.C. 101 rejection, Applicant states in accordance with the present subject matter (see pg. 10, Applicant Remarks), a system and method are proposed for estimating full time equivalents (FTEs) for one or more managed services production support engagements dealing with support and maintenance of multiple applications in the information technology (IT) 
	In response, Examiner respectfully disagrees. Examiner finds Applicant is attempting to say the Step 2A – Prong One elements, the abstract idea, is what makes the claim eligible. Examiner finds estimating full time equivalents (FTEs) for one or more managed services production support engagements is considered an abstract idea and reminds Applicant, regardless of the complexity and/or granularity, data analysis without meaningful limitations within the claims that amount to significantly more than the abstract idea itself, is a judicial exception (i.e. abstract idea). The feedback loop is used to perform insignificant extra-solution activities of collecting and delivering data; see MPEP. 2106.05(g) and does not integrate the abstract idea into a practical application. Examiner respectfully reminds Applicant, general purpose computer elements/structure, similar to the claimed inventions system, used to apply a judicial exception, by use of instruction implemented on a computer, has not been found by the courts to qualify as a practical application under Step 2A – Prong Two of the analysis.  Although the present invention is related to the information technology (IT) industry, Applicant has not identified any disclosure in the claimed invention showing and/or submitting that the technology used is being improved, there was a problem in the technology that the claimed invention solved, or the ordered combinations of the known elements is significantly more than the judicial exception. Examiner maintains the claims are directed to an improvement to a business process.


Regarding the 35 U.S.C. 101 rejection, Applicant states and describes (see pg. 10-13) the unique technical features/advancements of Applicant's invention include: 
categorizing the received one or more tickets of the plurality of applications into one or more application bundles based on one or more predefined set of parameters. 

estimating size of each of the one or more application bundles based on a complexity distribution of the one or more tickets, a normalized size computation and weightage allocation to each ticket of the one or more application bundles. 

estimating efforts of each of one or more managed services production support engagements.  

estimating FTE count for each of the one or more managed services production support engagement using the estimated size of each application bundle and the estimated effort for each of the one or more managed services production support engagements, service level agreement (SLA) of each of the plurality of applications, one or more steady state factors and one or more transient state factors as applicable for each application. 

refining the FTE estimation, by analyzing actual data that is collected using a feedback loop at the end of a specified time period.

Specifically, the claimed subject matter includes limitations that represent integration of abstract idea into a practical application because an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field i.e. the claimed features are implemented by a particular system comprising a processor for executing the technical features such that there is an improvement in estimating FTE count for one or more managed services production support engagements. Further, the system and method of the present disclosure uses a feedback loop that helps to re-baseline the productivity which can be incorporated in the estimation module for enhanced estimation. 
The claim as a whole integrated the method for estimating FTE count for one or more managed services production support engagements into a practical application. Specifically, the proposed invention addresses unresolved problem of effective estimation techniques in the 
Applicant, therefore, requests the Examiner consider the above-mentioned arguments and submissions on the merits. Further, based on the 2019 Revised Patent Subject Mater Eligibility Guidance, it is to be noted that Step 2A-Prong 2 does not evaluate whether the additional elements are conventional to determine whether the abstract idea is integrated into a practical application. Thus, the claim is eligible because it is not directed to an abstract idea or any other judicial (Step 2A=No). 
	In response, Examiner respectfully disagrees. As stated above, Examiner finds Applicant is attempting to say the Step 2A – Prong One elements, the abstract idea, is what makes the claim eligible. Examiner finds categorizing, estimating and refining limitations outlined by the Applicant are all a part of the data analysis, which is considered an abstract idea. The feedback loop is used to perform insignificant extra-solution activities of collecting and delivering data; see MPEP. 2106.05(g) and does not integrate the abstract idea into a practical application. For the same reasons stated above, examiner maintains the claims are directed to an improvement to a business process.

Regarding the 35 U.S.C. 101 rejection, Applicant asserts that the present claimed subject matter achieves significantly more in terms of 1) optimizing FTE at application bundle level, and (2) achieving enhanced estimation of FTE by refining the estimation process by collecting the actual data using a feedback loop and analyzing the collected data (see pg. 14-15, Applicant Remarks). 








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are directed towards a system, claims 9-14 are directed towards a method and claim 15 is directed towards a non-transitory computer medium, which are among the statutory categories of invention.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite estimating effort and FTEs for multi-application support engagements.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, categorizing the received one or more tickets of each application of the plurality of applications into one or more application bundles based on one or more predefined set of parameters; estimating size of each of the one or more application bundles based on a complexity distribution of the one or more tickets, a normalized size computation and weightage allocation to each ticket of the one or more application bundles; estimating efforts of each of the one or more managed services production support engagements; estimating full time equivalent (FTE) count for each of the one or more managed services production support engagements using the estimated size of each application bundle and the estimated effort for each of the one or more managed services production support engagements, service level agreement (SLA) of each of the plurality of applications, one or more steady state factors and one or more transient state factors as applicable for each application; and wherein the FTE count estimation is refined, by analyzing actual data that is collected using a feedback loop 
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites receiving one or more tickets of each of a plurality of applications at a receiving module at a predefined time interval and analyzing actual data that is collected using a feedback loop at the end of a specified time period; see MPEP. 2106.05(g) and does not integrate the abstract idea into a practical application, which is considered an insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a processor coupled with memory storing instructions executed by modules at a high-level of generality such that it amounts to no more than generic computer components used as tools to apply the instructions of the judicial exception; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The modules recited in claim 9 and non-transitory computer medium storing instructions executed by a processor on a system in claim 15 also amount to no more than mere instructions to apply the exception using a generic computer component; see MPEP 2106.05(f). Thus, the additional elements recited in claims 9 and 15 do not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including processors, memory, modules and non-transitory computer medium amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0042]; [0049]). Viewed as a whole, these additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent 2-8 and 10-14 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims that were not considered in independent claims 1, 9 and 15.  Therefore claims 2-8 and 10-14 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Reasons Claims are Patentably Distinguishable over the Prior Art
The 35 U.S.C. 103 rejection of the independent claims are removed in light of Applicant’s Amendments and Remarks filed March 01, 2021, in particular pg.  21-22 regarding the Bhattacharyya and Parthasarthy references. Examiner analyzed claim 1 (similarly claims 9 and 15) in view of the prior art on record and found not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below. The prior art of record does not teach or fairly suggest:
(Claim 1), “… wherein the FTE count estimation is refined, by analyzing actual data that is collected using a feedback loop at the end of a specified time period, and wherein the actual data collected includes overall ticket volume, complexity distribution of tickets, productivity impacting factors, effort adjustment factors, bundling criteria along with actual effort.”

Riley et al. (US 20020123983 A1) teaches an invention pertaining to reporting and resolving problems and incidents with computer usage by way of a help desk. The invention also pertains to technical support help desks, functional help desks, and call centers for areas other than computers and computer-related functions (see par. 0002). In Riley, the Service Desk can form a useful feedback loop from the end users to the web designers and developers. Information collected by the Service Desk should be shared with other interested groups such as the authors of the web site (content management). This activity is enabled by the availability of web-site management tools, which allow detailed web-site usage analysis to be performed. This information can be invaluable to, for example, a marketing department interested in assessing the success of new web-site contents/products (see par. 0254). 

However Riley nor Zanglongo, singular or in combination teaches the specific case of refining the FTE count estimation by analyzing overall ticket volume, complexity distribution of tickets, productivity impacting factors, effort adjustment factors and bundling criteria along with actual effort, that is collected using a feedback loop. 

For at least the above reasons, claim 1 is distinguishable over the prior art. Claims 9 and 15 Are distinguishable over the prior art for similar reasons as cited for claim 1. Dependent claims 1-8 and 10-14 are distinguishable because they depend on claims 1 and 9.























Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thomas et al. (US 9886262 B2) – Provides a feedback loop by which actual, measured, performance metrics can be used in a machine learning system to generate estimations of measurable outcomes for incorporating upgrades to a computing system. The upgrades can then be selectively incorporated, and the performance metrics can again be measured in the newly upgraded computing system. This information can be fed back to further enhance the machine learning process. Similarly, estimations of upgrade effort can be generated based on actual, measured effort units for previous, similarly situated, deployments that incorporated the upgrades. The actual effort units can be measured for the current computing system as well, and that information can also be fed back to the machine learning system to enhance the machine learning estimation system. The present system thus enhances the accuracy of the computer system itself, and it also greatly enhances the user experience in identifying upgrades, and upgrading a computing system.

Altuwaijri et al. (US 8731991 B2) – The invention generally relates to IT, and more particularly, to a method and system to achieve project-based diffusion of 

Boulineau et al. (US 8006223 B2) – A system for estimating and generating project plans for implementing packaged software applications. Supplying the data estimation models with the worker cost rate (cost/FTE)/band (rate), and the FTE (Full-time equivalent is a way to measure a worker's productivity and/or involvement in a project) allows the calculation of the cost = of the project. The FTE is determined by an RICEF (Reports, Interfaces, Conversion, Enhancements, and forms) model. The organization employing the estimation model applies a markup and value or return factor to determine a price for the product or service to be sold.

Kear et al. (CA 2404847 A1) – A method for estimating effort and cost to maintain a software application, group of applications or an aggregate system of applications entails determining a system size (in function points) and productivity level (in function points per hour or full-time equivalent). The productivity level takes into consideration the maintenance tasks to be performed as well as personnel attributes, such as capability and experience pertaining to the task

Lee et al. (Service cost estimation for packaged business application-based business transformation) – By applying mathematical models and logical systems, the solution calculates the complexity indices for various areas of the project, and the complexity indices eventually determine the aspects of packaged application implementation strategies, including the project plan type and structure, the duration of rollout phases, band and FTE levels of various project teams, global resource allocation, etc.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTOL STEWART/Primary Examiner, Art Unit 3624